Title: To Thomas Jefferson from Mary Jefferson Eppes, 26 June 1799
From: Eppes, Mary Jefferson
To: Jefferson, Thomas



Eppington June 26th 99.

I am sorry indeed my dear Papa that my silence has continued so long as to have given you displeasure, could you know my heart you could least of all suspect me of any thing like forgetfulness, & tho’ I must acknowledge that indolence has been in great measure the cause, yet from Mont Blano to Petersburg, opportunitys are so rare that it is seldom in our power to write. you can have but a slight idea of my affection my dear papa could you suppose it possible for me a moment to forget you, could my letters be agreeable to any one it might induce me oftener to write; but as you excuse them such as they are, it shall not be the case again they will prove to you whatever they are that tender love which I can never express which is interwoven with my existence. I should have gone up last month could Mr Eppes who has long wish’d it have staid but it would have been very inconvenient to him as his affairs would have requir’d his presence down here till now. I am in hopes however that it will not be long before his interest will induce him to build up there & we shall then allways be one of the first to welcome your arrival, he will find it easy to sell the Hundred should your friend not take it, as he has had several applications from gentlemen well able to purchase it. I anticipate the time with real pleasure had I no other reasons regard for my health would make it desirable for the sallow complexion of my neighbours & their own complaints even at this season are sufficient proofs of the unhealthiness of the country, but I have been desir’d by  Mr Eppes’s father to assure you that would you try the air of this place you would find it as healthy as any situation below the mountains, it is indeed uncommon for any one to be sick here. Adieu dear Papa this is the last letter I hope that I shall write to you this year.
The 15th or 16th I shall again behold dear Monticello & with it all that is most dear to me in the world & in that idea I allready feel a degree of happiness which makes me more sensible of that which I shall experience when that moment arrives, that heartfelt happiness which I only feel with you & my dear Sister Adieu once more my dear Papa
believe me your affectionate daughter

ME

